J. T. Hammond, J.,
(concurring). I concur in the result. Only in the most extreme circumstances could a refusal to exceed the guidelines range, or to refuse to sentence below the guidelines range, be error. This sentence does not violate the principle of proportionality as set forth in People v Milbourn, 435 Mich 630; 462 NW2d 1 (1990). I believe, however, that the fact that the defendant will be deported as a result of the instant conviction may (not must) be considered by the sentencing court. Why should our taxpayers be required to feed, house, clothe, and provide medical care for the defendant for an extra four or five years — in our overcrowded prison systems — when upon release he will be deported?